DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 1, 2022 has been entered. Claims 1-30 remain pending in the application.  

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 16) about the objections to claims 1, 9, 16, and 23 for typographical error of “criteria”, Examiner withdraws the objections after the amendment.

Regarding Applicant’s argument (REMARKS page 16) about the objections to claims 8, 15, 22, and 30, Examiner withdraws the objections after the amendment.

Applicant’s arguments (REMARKS pages 16-18) about rejections of independent claims 1, 9, 16, and 23 under U.S.C. 35 §102 after the amendment are moot based on the new ground rejections. 

Regarding applicant’s arguments (REMARKS pages 18-19) about “communication control with respect to the millimeter wave communication operations” in the rejections of claim 7 under U.S.C. 35 §102, Examiner maintains the previous rejection because configuration or re-configuration is doing communication control by adjusting active antenna elements, which is communication operation. 

Regarding applicant’s argument (REMARKS pages 19-20) about “well known” as obviousness in the rejections of dependent claims 2-3, 10-11, 17-18, and 24-25 under U.S.C. 35 §103, Examiner withdraws “well known” in this Office Action. 

Regarding applicant’s argument (REMARKS pages 21-22) about “temperature of an antenna element feed path component” in the rejection of claim 5 under U.S.C. 35 §103, Examiner maintains the previous rejection because Andrews discloses that “RF temperature sensor 18 located closer to the power amplifier 7, 8” (see [0021] lines 3-4), which was used in the rejections of claims 5, 13, 20, and 27 in the previous Office Action. The output of “power amplifier” provides feed of antenna. The “power amplifier” is “an antenna element feed path component”. The temperature measured is the temperature of “an antenna element feed path component”. 

Claim Objections
Claims 1, 9, 16, and 23 objected to because of typographical error: “operations issues” in lines (7, 14), (8, 15), (10, 17), and (12,19) respectively. It appears it should be “operation issues”. Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), see claims 9-12, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (U.S. Patent No. 2017/0356980, hereafter Islam) in view of Andrews (U.S. Patent No. 2012/0311357, hereafter Andrews).
Regarding claim 1, Islam discloses that a method of wireless communication ([0054] lines 6-7, cellular, communication), comprising:
monitoring (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication operations associated with a millimeter wave communication link ([0043] line 7-10, millimeter) formed using a plurality of active antenna elements of at least one sub-array of a plurality of antenna sub-arrays of a wireless communication device (Fig. 6 , array_A/B/C/D; [0010] communication device; ([0054] lines 6-7, cellular, communication;  [0042] lines 1-2, active, antenna); 
determining if a monitored aspect of the one or more aspects of millimeter wave communication operations meets one or more control criteria selected for indicating millimeter wave communication operations issues with respect to at least one of operation power efficiency, or maximum permissible exposure (MPE) risk {Fig.17 items 1708 (multiple, difference values), 1710 (threshold); [0093] lines 1-2 from bottom, mutual coupling values S12, S34, S56, S78; [0094] lines 1-3, compares, threshold values; [0030] lines 6-7 (mutual coupling values (MCV), 10-11 (MCV, signal strength for “maximum permissible exposure”), 14-15 (efficiency, signal, transmitted for “power efficiency”); [0041] lines 2-7, antenna, communicate, based upon, mutual coupling results, determination, blocked, shadowed}; and 
initiating control to alter at least one of a number of active antenna elements of the plurality of active antenna elements or a particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link (Fig. 17 items 1714-1718, identify, deactivate, operate, antenna) to provide at least one of thermal, power, or MPE mitigation for a respective one of the operation power efficiency, or MPE risk millimeter wave communication operation issues ([0056] lines 4-10, deactivated, removing power, deactivating, antenna array, antenna array portion; thermal mitigation is achieved along with power mitigation) based at least in part upon the one or more aspects of millimeter wave communication operations determined to meet the one or more control criteria (Fig.17, items 1716-1718 are after items 1710).
However, Islam does not explicitly disclose temperature monitoring. In the same field of endeavor, Andrews discloses that
determining if a monitored temperature meets a control criterion for indicating millimeter wave communication operation issue with respect to operation temperature risk {[0025] lines 6-7 (temperature sensors), 11 (monitored); [0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication},
initiating control to provide thermal mitigation for the operation temperature risk millimeter wave communication operation issue based upon temperature of millimeter wave communication operations determined to meet the control criterion {[0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor temperature in communication operation. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18).

Regarding claim 2, which depends on claim 1, Islam discloses that the method further comprising: 
reducing a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).}.

Regarding claim 3, which depends on claim 1, Islam discloses that the method further comprising: 
reducing a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to the initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).}.

Regarding claim 4, which depends on claim 1, Islam discloses that the method further comprising: 
reducing a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to the initiating control ([0079] lines 9-10, optimize beamforming).

Regarding claim 5, which depends on claim 1, Islam discloses that in the method, 
by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 1-14, adjust, change, antenna, use fewer or different elements)
However, Islam does not disclose temperature near antenna. In the same field of endeavor, Andrews discloses that 
the one or more aspects of millimeter wave communication operations comprises a temperature of an antenna element feed path component ([0020] lines 15-16, RF power amplifier; [0021] lines 3-4, temperature sensor; [0025] lines 6-11, monitored) and thermal mitigation is provided with respect to the millimeter wave communication operations ([0030] lines 9-10, thermal manage, thermal mitigation) …… based at least in part on the temperature monitored ([0025] lines 3-4, loading index, measured temperature; [0030] line 8-9, loading index, thermal manage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the temperatures generated by RF components. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18).

Regarding claim 6, which depends on claim 5, Islam discloses that in the method,
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer)
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactivating, array; [0123] lines 2-3, alternative, array)
However, Islam does not disclose temperature near antenna and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that
a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the millimeter wave communication operations ([0003] lines 2-4, manage, thermal, levels, control; [0012] thermal manage; [0030] line 10, thermal mitigation), wherein the plurality of thermal mitigation levels include ……, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link ([0042] lines 10-12, drop, transmit rate for alternative wireless link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to adjust the communication transmission based on monitored temperatures generated by RF components. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18). A person of ordinary skill has good reason within his or her technical grasp to adjust the activation of individual antenna elements (or subarray) based on the monitored the temperature values to perform control in different levels. 

Regarding claim 7, which depends on claim 1, Islam discloses that in the method,
the one or more aspects of millimeter wave communication operations comprises communication control ([0078] line 1, configure / re-configure) with respect to the millimeter wave communication operations and power efficiency mitigation is provided with respect to the millimeter wave communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link (Fig.3; [0078], adjust, change, antenna, use fewer or different elements, increasing, decreasing, stopping, continuing) based at least in part on the communication control monitored ([0078] lines 1-3, re-configure).

Regarding claim 8, which depends on claim 1, Islam discloses that in the method,
the one or more aspects of millimeter wave communication operations comprises user/signal impingement data with respect to the wireless communication device and a user (Fig. 23; [0060] lines 17-20, position, motion for device and user; [0052] lines 1-2, transceiver, wireless; [0063] lines 4-9, user, interact, repeat, measurement) and MPE mitigation is provided with respect to the millimeter wave communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 6-22, adjust, change, one or more of:, increase / decrease power for MPE) based at least in part on the user/signal impingement data ( [0060] lines 17-20, change over time, successive measurements; [0078] lines 1-3, re-configure, during, call, operation).


Regarding claim 9, Islam discloses that an apparatus of wireless communication ([0054] lines 6-7, cellular, communication), comprising: 
means for monitoring (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication 71723232 1NRF NO. QLXX.P1263USIDF 18355933/39operations associated with a millimeter wave communication link ([0043] line 7-10, millimeter) formed using a plurality of active antenna elements of at least one sub-array of a plurality of antenna sub-arrays of a wireless communication device (Fig. 6 , array_A/B/C/D; [0010] communication device; ([0054] lines 6-7, cellular, communication;  [0042] lines 1-2, active, antenna); 
means for determining if a monitored aspect of the one or more aspects of millimeter wave communication operations meets one or more control criteria selected for indicating millimeter wave communication operations issues with respect to at least one of operation power efficiency, or maximum permissible exposure (MPE) risk {Fig.17 items 1708 (multiple, difference values), 1710 (threshold); [0093] lines 1-2 from bottom, mutual coupling values S12, S34, S56, S78; [0094] lines 1-3, compares, threshold values; [0030] lines 6-7 (mutual coupling values (MCV), 10-11 (MCV, signal strength for “maximum permissible exposure”), 14-15 (efficiency, signal, transmitted for “power efficiency”); [0041] lines 2-7, antenna, communicate, based upon, mutual coupling results, determination, blocked, shadowed}; and 
means for initiating control to alter at least one of a number of active antenna elements of the plurality of active antenna elements or a particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (Fig. 17 items 1714-1718, identify, deactivate, operate, antenna) to provide at least one of thermal, power, or MPE mitigation for a respective one of the operation power efficiency, or MPE risk millimeter wave communication operation issues ([0056] lines 4-10, deactivate, removing power, deactivating, antenna array, antenna array portion; thermal mitigation is achieved along with power mitigation) based at least in part upon the one or more aspects of millimeter wave communication operations determined to meet the one or more control criterion (Fig.17, items 1716-1718 are after items 1710).
However, Islam does not explicitly disclose temperature monitoring. In the same field of endeavor, Andrews discloses that
means for determining if a monitored temperature meets a control criterion for indicating millimeter wave communication operation issue with respect to operation temperature risk {[0025] lines 6-7 (temperature sensors), 11 (monitored); [0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication},
initiating control to provide thermal mitigation for a respective operation temperature risk millimeter wave communication operation issue based upon temperature of millimeter wave communication operations determined to meet the control criterion {[0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication}.

Regarding claim 10, which depends on claim 9, Islam discloses that the apparatus further comprising: 
means for reducing a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of Reply to Office Action of March 3, 2022active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 9 rejection).

Regarding claim 11, which depends on claim 9, Islam discloses that the apparatus further comprising: 
means for reducing a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 9 rejection).

Regarding claim 12, which depends on claim 9, Islam discloses that the apparatus further comprising: 
means for reducing a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to initiating control ([0079] lines 9-10, optimize beamforming)  to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 9 rejection).

Regarding claim 13, which depends on claim 9, Islam discloses that in the apparatus,
by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 1-14, adjust, change, antenna, use fewer or different elements);
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer);
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactive array; [0123] lines 2-3, alternative, array);
However, Islam does not disclose temperature near antenna and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that
the one or more aspects of millimeter wave communication operations comprises a temperature of an antenna element feed path component ([0020] lines 15-16, RF power amplifier; [0021] lines 3-4, temperature sensor; [0025] lines 6-11, monitored) and thermal mitigation is provided with respect to the millimeter wave communication operations ([0030] lines 9-10, thermal manage, thermal mitigation) …… based at least in part on the temperature monitored ([0025] lines 3-4, loading index, measured temperature; [0030] line 8-9, loading index, thermal manage), wherein a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the millimeter wave communication operations ([0003] lines 2-4, manage, thermal, levels, control; [0012] thermal manage; [0030] line 10, thermal mitigation), wherein the plurality of thermal mitigation levels include ……, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link ([0042] lines 10-12, drop, transmit rate for alternative wireless link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the temperatures generated by RF components and adjust the communication transmission accordingly. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18). A person of ordinary skill has good reason within his or her technical grasp to adjust the activation of individual antenna elements (or subarray) based on the monitored the temperature values to perform control in different levels.

Regarding claim 14, which depends on claim 9, Islam discloses that in the apparatus,
the one or more aspects of millimeter wave communication operations comprises communication control ([0078] line 1, configure / re-configure) with respect to the millimeter wave communication operations and power efficiency mitigation is provided with respect to the millimeter wave communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link (Fig.3; [0078], adjust, change, antenna, use fewer or different elements, increasing, decreasing, stopping, continuing) based at least in part on the communication control monitored ([0078] lines 1-3, re-configure).

Regarding claim 15, which depends on claim 9, Islam discloses that in the apparatus,
 the one or more aspects of millimeter wave communication operations comprises user/signal impingement data with respect to the wireless communication device and a user (Fig. 23; [0060] lines 17-20, position, motion for device and user; [0052] lines 1-2, transceiver, wireless; [0063] lines 4-9, user, interact, repeat, measurement) and MPE mitigation is provided with respect to the millimeter wave communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 6-22, adjust, change, one or more of:, increase / decrease power for MPE) based at least in part on the user/signal impingement data monitored ([0060] lines 17-20, change over time, successive measurements; [0078] lines 1-3, re-configure, during, call, operation).


Regarding claim 16, Islam discloses that a non-transitory computer-readable medium ([0039] line 9, CPU) having program code for wireless communication recorded ([0069] lines 1-2, device, programmed) thereon, the program code comprising: 
program code executable by a processor ([0039] lines 10-11, device, processor; [0040] lines 1-2, processor execute; ([0069] lines 1-2, device, programmed) for causing execution to: 
monitor (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication operations associated with a millimeter wave communication link ([0043] line 7-10, millimeter) formed using a plurality of active antenna elements of at least one sub-array of a plurality of antenna sub-arrays of a wireless communication device (Fig. 6 , array_A/B/C/D; [0010] communication device; ([0054] lines 6-7, cellular, communication;  [0042] lines 1-2, active, antenna); 
determine if a monitored aspect of the one or more aspects of millimeter wave communication operations meets one or more control criteria selected for indicating millimeter wave communication operation issues with respect to at least one of operation power efficiency, or maximum permissible exposure (MPE) risk {Fig.17 items 1708 (multiple, difference values), 1710 (threshold); [0093] lines 1-2 from bottom, mutual coupling values S12, S34, S56, S78; [0094] lines 1-3, compares, threshold values; [0030] lines 6-7 (mutual coupling values (MCV), 10-11 (MCV, signal strength for “maximum permissible exposure”), 14-15 (efficiency, signal, transmitted for “power efficiency”); [0041] lines 2-7, antenna, communicate, based upon, mutual coupling results, determination, blocked, shadowed}; and
initiate control to alter at least one of a number of active antenna elements of the plurality of active antenna elements or a particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (Fig. 17 items 1714-1718, identify, deactivate, operate, antenna) to provide at least one of thermal, power, or MPE mitigation for a respective one of the operation power efficiency, or MPE risk millimeter wave communication operation issues ([0056] lines 4-10, deactivated, remove power, deactivating, antenna array, antenna array portion; thermal mitigation is achieved along with power mitigation) based at least in part upon the one or more aspects of millimeter wave communication operations determined to meet the one or more control criteria (Fig.17, items 1716-1718 are after items 1710).
However, Islam does not explicitly disclose temperature monitoring. In the same field of endeavor, Andrews discloses that
determine if a monitored temperature meets a control criterion for indicating millimeter wave communication operation issue with respect to operation temperature risk {[0025] lines 6-7 (temperature sensors), 11 (monitored); [0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication},
initiate control to provide at least one of thermal mitigation for the operation temperature risk millimeter wave communication operation issue based upon temperature of millimeter wave communication operations determined to meet the control criterion {[0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor temperature in communication operation. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18).

Regarding claim 17, which depends on claim 16, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 16 rejection).

Regarding claim 18, which depends on claim 16, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays of ([0079] lines 3-5, deactivating, turn off, individual, sub-array) a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 16 rejection).

Regarding claim 19, which depends on claim 16, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to initiating control ([0079] lines 9-10, optimize beamforming) to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 16 rejection).

Regarding claim 20, which depends on claim 16, Islam discloses that in the non-transitory computer-readable medium,
by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link ([0078] lines 1-14, adjust, change, antenna, use fewer or different elements);
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer);
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactivating array; [0123] lines 2-3, alternative, array);
However, Islam does not disclose temperature near antenna and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that
the one or more aspects of millimeter wave communication operations comprises a temperature of an antenna element feed path component ([0020] lines 15-16, RF power amplifier; [0021] lines 3-4, temperature sensor; [0025] lines 6-11, monitored) and thermal mitigation is provided with respect to the millimeter wave communication operations ([0030] lines 9-10, thermal manage, thermal mitigation) …… based at least in part on the temperature monitored ([0025] lines 3-4, loading index, measured temperature; [0030] line 8-9, loading index, thermal manage), wherein a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the millimeter wave communication operations ([0003] lines 2-4, manage, thermal, levels, control; [0012] thermal manage; [0030] line 10, thermal mitigation), wherein the plurality of thermal mitigation levels include ……, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link ([0042] lines 10-12, drop, transmit rate for alternative wireless link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the temperatures generated by RF components and adjust the communication transmission accordingly. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18). A person of ordinary skill has good reason within his or her technical grasp to adjust the activation of individual antenna elements (or subarray) based on the monitored the temperature values to perform control in different levels. 

Regarding claim 21, which depends on claim 16, Islam discloses that in the non-transitory computer-readable medium,
the one or more aspects of millimeter wave communication operations comprises communication control ([0078] line 1, configure / re-configure) with respect to the millimeter wave communication operations and power efficiency mitigation is provided with respect to the millimeter wave communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (Fig.3; [0078], adjust, change, antenna, use fewer or different elements, increasing, decreasing, stopping, continuing) based at least in part on the communication control monitored ([0078] lines 1-3, re-configure).

Regarding claim 22, which depends on claim 16, Islam discloses that in the non-transitory computer-readable medium,
the one or more aspects of millimeter wave communication operations comprises user/signal impingement data with respect to the wireless communication device and a user (Fig. 23; [0060] lines 17-20, position, motion for device and user; [0052] lines 1-2, transceiver, wireless; [0063] lines 4-9, user, interact, repeat, measurement) and MPE mitigation is provided with respect to the millimeter wave communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 6-22, adjust, change, one or more of:, increase / decrease power for MPE) based at least in part on the user/signal impingement data monitored ([0060] lines 17-20, change over time, successive measurements; [0078] lines 1-3, re-configure, during, call, operation).


Regarding claim 23, Islam discloses that an apparatus configured for wireless communication ([0054] lines 6-7, cellular, communication), the apparatus comprising: 
at least one processor ([0039] lines 7-9, processor, CPU); and 
a memory coupled to the at least one processor (Fig.2 items 224, 202), wherein the at least one processor is configured: 
to monitor (Fig. 17 items 1704-1708, measure and determine) one or more aspects (Fig. 17 item 1704, power level) of millimeter wave communication operations associated with a millimeter wave communication link ([0043] line 7-10, millimeter) formed using a plurality of active antenna elements of at least one sub-array of a plurality of antenna sub-arrays of a wireless communication device (Fig. 6 , array_A/B/C/D; [0010] communication device; ([0054] lines 6-7, cellular, communication;  [0042] lines 1-2, active, antenna); 
to determine if a monitored aspect of the one or more aspects of millimeter wave communication operations meets one or more control criteria selected for indicating millimeter wave communication operation issues with respect to at least one of operation power efficiency, or maximum permissible exposure (MPE) risk {Fig.17 items 1708 (multiple, difference values), 1710 (threshold); [0093] lines 1-2 from bottom, mutual coupling values S12, S34, S56, S78; [0094] lines 1-3, compares, threshold values; [0030] lines 6-7 (mutual coupling values (MCV), 10-11 (MCV, signal strength for “maximum permissible exposure”), 14-15 (efficiency, signal, transmitted for “power efficiency”); [0041] lines 2-7, antenna, communicate, based upon, mutual coupling results, determination, blocked, shadowed}; and 
to initiate control to alter at least one of a number of active antenna elements of the plurality of active antenna elements or a particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (Fig. 17 items 1714-1718, identify, deactivate, operate, antenna) to provide at least one of thermal, power, or MPE mitigation for a respective one of the operation power efficiency, or MPE risk millimeter wave communication operation issues ([0056] lines 4-10, deactivated, remove power, deactivating, antenna array, antenna array portion; thermal mitigation is achieved along with power mitigation) based at least in part upon the one or more aspects of millimeter wave communication operations determined to meet the one or more control criteria (Fig.17, items 1716-1718 are after items 1710).
However, Islam does not explicitly disclose temperature monitoring. In the same field of endeavor, Andrews discloses that
to determine if a monitored temperature meets a control criterion for indicating millimeter wave communication operation issue with respect to operation temperature risk {[0025] lines 6-7 (temperature sensors), 11 (monitored); [0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication},
to initiate control to provide thermal mitigation for the operation temperature risk millimeter wave communication operation issue based upon temperature of millimeter wave communication operations determined to meet the control criterion {[0033] lines 4-5 (determine, temperature), 10-13 (threshold temperature values, trigger, control, adjust heat generation); [0001] line 14 (thermal issue); [0020] line 6, communication}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor temperature in communication operation. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18).

Regarding claim 24, which depends on claim 23, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 23 rejection). 

Regarding claim 25, which depends on claim 23, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 23 rejection).

Regarding claim 26, which depends on claim 23, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to initiating control ([0079] lines 9-10, optimize beamforming)  to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 23 rejection).

Regarding claim 27, which depends on claim 23, Islam discloses that in the apparatus, 
by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 1-14, adjust, change, antenna, use fewer or different elements).
However, Islam does not disclose temperature near antenna. In the same field of endeavor, Andrews discloses that 
the one or more aspects of millimeter wave communication operations comprises a temperature of an antenna element feed path component ([0020] lines 15-16, RF power amplifier; [0021] lines 3-4, temperature sensor; [0025] lines 6-11, monitored) and thermal mitigation is provided with respect to the millimeter wave communication operations ([0030] lines 9-10, thermal manage, thermal mitigation) …… based at least in part on the temperature monitored ([0025] lines 3-4, loading index, measured temperature; [0030] line 8-9, loading index, thermal manage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to monitor the temperatures generated by RF components. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18).

Regarding claim 28, which depends on claim 27, Islam discloses that in the apparatus,
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link ([0078] lines 6-9, 12-14, adjust, element, different, fewer)
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0122] lines 12-15, deactive array; [0123] lines 2-3, alternative, array)
However, Islam does not disclose temperature near antenna and thermal mitigation and transmission rate change in thermal management control. In the same field of endeavor, Andrews discloses that
a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the millimeter wave communication operations ([0003] lines 2-4, manage, thermal, levels, control; [0012] thermal manage; [0030] line 10, thermal mitigation), wherein the plurality of thermal mitigation levels include ……, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link ([0042] lines 10-12, drop, transmit rate for alternative wireless link).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Islam with the teachings of Andrews to adjust the communication transmission based on monitored temperatures generated by RF components. Doing so would provide a thermal management for electronic device during in the field of use so as to prevent the electronic device works beyond activity limit, as recognized by Andrews ([0003] lines 2-3, 17-18). A person of ordinary skill has good reason within his or her technical grasp to adjust the activation of individual antenna elements (or subarray) based on the monitored the temperature values to perform control in different levels. 

Regarding claim 29, which depends on claim 23, Islam discloses that in the apparatus,
the one or more aspects of millimeter wave communication operations comprises communication control ([0078] line 1, configure / re-configure) with respect to the millimeter wave communication operations and power efficiency mitigation is provided with respect to the millimeter wave communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub- arrays used for forming the millimeter wave communication link (Fig.3; [0078], adjust, change, antenna, use fewer or different elements, increasing, decreasing, stopping, continuing) based at least in part on the communication control monitored ([0078] lines 1-3, re-configure).

Regarding claim 30, which depends on claim 23, Islam discloses that in the apparatus,
the one or more aspects of millimeter wave communication operations comprises user/signal impingement data with respect to the wireless communication device and a user (Fig. 23; [0060] lines 17-20, position, motion for device and user; [0052] lines 1-2, transceiver, wireless; [0063] lines 4-9, user, interact, repeat, measurement) and MPE mitigation is provided with respect to the millimeter wave communication operation by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0078] lines 6-22, adjust, change, one or more of:, increase / decrease power for MPE) based at least in part on the user/signal impingement data monitored ([0060] lines 17-20, change over time, successive measurements; [0078] lines 1-3, re-configure, during, call, operation).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648